CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Milka Fixler , Chief Executive Officer of Extreme Home Staging, Inc. , hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002: (1) the Quarterly Report on Form 10-Q of Extreme Home Staging, Inc.for the quarter ended June30, 2009 as filed with the Securities and Exchange Commission on the date hereof, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) the information contained in the such Quarterly Report on Form 10-Q of Extreme Home Staging, Inc.for the quarter ended June 30, 2009 fairly presents, in all material respects, the financial condition and results of operations of Extreme Home Staging, Inc. EXTREME HOME STAGING, INC. Date:July 21, 2009 By: /s/Milka Fixler Milka Fixler Chief Executive Officer (principal executive officer and duly authorized officer)
